Per Curiam.
The demurrer to the complaint was properly overruled. The allegation of presentation of the note to the maker, the non-payment, and notice thereof to the indorser are sufficiently alleged. The denial of the defendant that he had due or legal notice of the presentation of the note to the maker for payment, and the non-payment thereof raised no issue of fact; and the allegations that defendant was an accommodation indorser, that the plaintiff purchased the note of the maker at a discount, and that the defendant tendered to the plaintiff the sum which he paid for the note with interest and cost of protest, constituted no defense to the action, because the amount tendered was less than the sum due by the terms of the note;, and it was *303not error to render judgment for the plaintiff upon the pleadings. The levy of the attachment upon each separate piece of real estate constituted an independent levy on the property. In this case there were three distinct levies, for each of which the sheriff was entitled to the fees allowed “for levying an attachment on property.”
Judgment and order affirmed.
Hearing in Bank denied.